Citation Nr: 1219210	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  04-32 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for headaches prior to October 23, 2008.

2.  Entitlement to an evaluation in excess of 10 percent for traumatic brain injury (TBI) (service-connected as post-concussion syndrome) prior to January 9, 2012, and in excess of 40 percent thereafter.

3.  Entitlement to a separate award of service connection for memory loss secondary to TBI.

4.  Entitlement to a separate award of service connection for states of altered consciousness secondary to TBI (claimed as syncope, seizures, and brownouts/blackouts).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for post-concussion syndrome with headaches and separate grants of service connection for memory loss and blackouts.  The Veteran timely appealed those issues.

Initially, in November 2002, when he filed his claim for increased evaluation, the Veteran's headaches were combined with his post-concussion syndrome and evaluated as 10 percent disabling.  Throughout the appeal period, the Veteran's headaches were associated and considered in the evaluation for his post-concussion syndrome, until such were separately rated in a March 2012 rating decision, which granted a separate grant of service connection for headaches and assigned a 50 percent evaluation, effective October 23, 2008.  That rating decision additionally granted the Veteran's TBI an increased evaluation to 40 percent disabling beginning January 9, 2012.  

In light of that grant of benefits and the ongoing nature of the Veteran's headaches being associated with the TBI evaluation, the Board has taken jurisdiction over the separate evaluation for headaches on appeal and will address that issue below.  The Board has also characterized the headache and TBI issues on appeal in light of this most recent grant of benefits.

Likewise, the Board has taken jurisdiction over the claim for TDIU in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for TDIU is part and parcel of a claim for increase.

The increased evaluation for TBI, service connection for memory loss and states of altered consciousness, and entitlement to TDIU issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the appeal period, the Veteran's headaches are shown to be very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria establishing a 50 percent evaluation for headaches, beginning November 7, 2002, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Here, the Veteran was sent a letter in June 2008 that provided information as to what evidence was required to substantiate the claim herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date; that letter additionally provided the Veteran with the specific rating criteria used to evaluate his headaches.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran filed his claim for increased evaluation on November 7, 2002; at that time, the Veteran's headaches were combined with the 10 percent evaluation for his service-connected TBI.  In March 2012, the RO separated the evaluation for headaches from the TBI evaluation and assigned a 50 percent evaluation for the headaches while keeping the TBI at 10 percent.  Accordingly, the Board has construed such a separation to indicate that prior the October 23, 2008-the effective date assigned for the separate award of service connection for headaches-the Veteran's headaches were noncompensable.  The Board recognizes that 50 percent is the highest evaluation possible for headaches under the Rating Schedule; therefore, the Board has decided only to address the period prior to October 23, 2008 at this time.

The Veteran is assigned a noncompensable evaluation for his headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a noncompensable evaluation is assigned for less frequent attacks.  A 10 percent evaluation is warranted when there is evidence of characteristic prostrating attacks averaging once every two months over the past several months.  A 30 percent evaluation is applicable when there are characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is applicable when there are very frequent completely prostrating and prolonged attacks which are productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

On appeal, the Veteran has averred that his headaches should be assigned a higher evaluation than currently assigned.  Particularly, in his August 2004 substantive appeal, VA Form 9, he stated that he gets headaches every other day which last about three to four hours, of which two to three of those hours are spent laying down to rest.  He indicated that he was unable to work 40 hours a week due to his headaches, but rather was limited to 20 to 25 hours a week and that he would be out of work three to four times a week in a normal work week.

Throughout the applicable appeal period from November 2002 to October 2008, the Veteran has not indicated that he has sought any treatment for his headaches with any private treatment providers; instead, it appears that the Veteran's sole source of treatment for his headaches was with VA.  

Review of the applicable VA treatment records demonstrates that generally the Veteran's headaches have been stable in their symptomatology.  In a December 2002 treatment note, the Veteran's headaches are shown to be sharp, intense, throbbing and continuous when he experiences them.  The Veteran attempts to treat his headaches with Motrin, Excedrin and rest; though, none of them appeared to be particularly effective at that time.  It was noted that his headaches interfere with his ability to perform general activities, walking, normal work (including both in and out of the home), and also interfered with his mood, sleep, relations with other people and general enjoyment of life.  The subsequent treatment records generally demonstrate similar findings; those treatment records reveal that the Veteran's headaches occur daily or every other day, generally, and are associated with some photosensitivity.  The Veteran has stated during examinations that he has been unable to keep a job because of headaches, which require him to rest when he gets them.

In March 2003, the Veteran underwent a VA examination of his headaches, which disclosed that he had daily headaches that lasted one to four hours in duration.  Such headaches were mainly located in the occipital area of his head, were a steady sharp pain, and there was no aggravant or reliever.  At that time, the Veteran was shown to be a construction worker, where he worked part-time.  He indicated that he lost approximately half a day of work a week due to his headaches, and that he cannot drive when he has a severe headache.  

In a June 2008 letter from the Veteran's treating VA physician, it was noted that he suffers from frequent and severe headaches that are frequently incapacitating.  The Veteran's headaches cause head pain, sensitivity to light and sound, and he has nausea and vomiting.  The Veteran used Topamax and Imitrex injections to treat his headaches.

In a December 2011 VA examination, the Veteran's headaches were reported to be substantially similar to that reported above.  He indicated that he gets headaches three to four times a week, and they can last anywhere from 2 hours to 2 days in duration.  There is no precipitating event noted, and he reports nausea, light and sound sensitivity.  The Veteran stated that when he gets headaches he has to stop working.

On the basis of the foregoing, the Board finds that a 50 percent evaluation for the Veteran's headaches is warranted beginning November 7, 2002-the date on which he filed his claim for increased evaluation.  The Veteran's headaches are shown to minimally occur three times a week and last for at least 2 hours in duration, though his headaches were often described throughout the appeal period as being more frequent and longer in duration than that.  The Veteran stated that when he gets a headache he must lie down and rest, because he gets sensitive to light and sound and has nausea and possibly vomiting; the Veteran is unable to drive and is shown to have problems with general activity, walking and occupationally when he gets headaches.  Additionally, throughout the appeal period the Veteran is shown to be part-time employed in a construction field, but is limited to 20-25 hours a week due to his headaches.  The Board finds that such is productive of severe economic inadaptability.

Accordingly, the Board assigns a 50 percent evaluation for the Veteran's headaches, beginning November 7, 2002-the date on which he filed his claim for increase.  Such an evaluation represents the highest evaluation assignable for headaches under the applicable Diagnostic Code.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.  In assigning the effective date, the Board has considered an effective date up to one year prior to the date he filed for an increase as required by 38 C.F.R. § 3.400(o); however, there is no evidence on which an increase of symptomatology can be factually ascertained.  In making the above conclusions, the Board has appropriately applied the benefit of the doubt standard.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected headaches, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.  

Moreover, the Board has specifically considered whether the Veteran's headaches demonstrate periods of frequent hospitalization or marked interference with employment which would require referral in this case.  The Board notes that no hospitalizations for his headache disorder have been noted throughout the appeal period.  Also, while the Board acknowledges that the Veteran has some demonstrated interference with employment in this case, such interference is currently contemplated specifically by Diagnostic Code 8100 in the evaluation for the Veteran's headaches.  Accordingly, the Board does not find that the criteria for a referral for an extraschedular evaluation has been met at this time.  


ORDER

A 50 percent evaluation for headaches is granted, effective November 7, 2002-the date on which he filed his claim for increase-subject to the regulations controlling the payment of monetary benefits.


REMAND

The Veteran asserts on appeal that he should be awarded separate evaluations for his memory loss and altered states of consciousness (blackouts/brownouts); however, the Board notes that such criteria could potentially be symptomatology that is associated with the Veteran's TBI, which is currently on appeal as well.  Thus, in order to accurately determine whether such are symptomatology associated with the Veteran's TBI or are separate and distinct manifestations, or whether such symptomatology overlaps with the Veteran's TBI symptomatology, a remand is necessary in this case in order to afford the Veteran another VA examination which adequately addresses that.  See Estaban v. Brown, 6 Vet. App. 259 (1994) (separate evaluations may be assigned for separate and distinct manifestations of the Veteran's disability, if the symptomatology does not overlap); see also Mittleider v. West, 11 Vet. App. 181 (1998).  

In order to do the above development, the Veteran is being afforded another VA examination which might potentially render pertinent and relevant evidence with regards to the increased evaluation claim for TBI.  Thus, the Board finds that it is inextricably intertwined with the service connection claims and must also be remanded in this case.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, the Veteran should also be afforded a VA examination to determine whether his service connected disabilities render him unable to be able to obtain and maintain substantially gainful employment.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Salisbury VA Medical Center, or any other VA medical facility that may have treated the Veteran, since December 2010 and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine whether his memory loss and altered states of consciousness are symptoms of his TBI or are separate and distinct disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should specifically conduct an examination of the Veteran according to the TBI Protocol newly revised in 2009.  The examiner should also additionally conduct an examination of the Veteran which includes specifically his memory loss and altered states of consciousness.

Following examination and review of the claims file, the examiner should opine as to the following:

(a) Whether the Veteran's memory loss and altered states of consciousness are separate and distinct disabilities (no overlapping symptomatology) from the Veteran's TBI, or whether such are merely symptoms of his TBI?

(b) If and only if the memory loss and altered states of consciousness are deemed to be separate and distinct disabilities and not mere symptoms of the Veteran's TBI, the examiner should state whether each of those disabilities is more likely, less likely, or at least as likely as not (50 percent probability or greater) due to the Veteran's military service or service-connected disability, to include the 1982 head trauma and his service-connected TBI.

If the examiner is unable to determine whether the Veteran's memory loss and altered states of consciousness are separate and distinct disabilities, the examiner should specifically so state so that the Board and other raters can apply Mittleider v. West, 11 Vet. App. 181 (1998) appropriately.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Schedule the Veteran for a VA general medical examination.  The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred.  

Following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected TBI, headaches and visual field loss are, either alone or in the aggregate, sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development if applicable and the completion of the development necessary for the character of discharge issue, the RO/AMC should review the claims file and readjudicate the Veteran's service connection claims for memory loss and altered states of consciousness, increased evaluation for TBI, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


